


Exhibit 10.12

 

SECOND AMENDMENT AND CONSENT TO RECEIVABLES TRANSFER AGREEMENT

 

THIS SECOND AMENDMENT AND CONSENT TO RECEIVABLES TRANSFER AGREEMENT (this
“Amendment and Consent”) is entered into as of July 25, 2012 by and among BUNGE
SECURITIZATION B.V., a private limited liability company organized under the
laws of the Netherlands (the “Seller”); BUNGE FINANCE B.V., a private limited
liability company organized under the laws of the Netherlands, as Master
Servicer (the “Master Servicer”), BUNGE LIMITED, a company formed under the laws
of Bermuda, as Performance Undertaking Provider (the “Performance Undertaking
Provider”), Coöperatieve Centrale Raiffeisen Boerenleenbank B.A., as
administrative agent (in such capacity, the “Administrative Agent”), and each of
the Purchaser Agents party hereto with respect to that certain Receivables
Transfer Agreement, dated as of June 1, 2011, by and between the Seller, the
Master Servicer, the Performance Undertaking Provider, the Administrative Agent
and the Conduit Purchasers, Committed Purchasers and Purchaser Agents party
thereto (as amended from time to time, the “Agreement”).  Capitalized terms used
and not otherwise defined herein shall have the meanings attributed thereto, or
incorporated by reference, in the Agreement.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Seller, the Master Servicer and the Performance Undertaking
Provider would like the Purchaser Agents to consent, and subject to the terms
hereof such Purchaser Agents are willing to consent, to certain rating level
exceptions for two of the Eligible Account Banks under the Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows:

 

1.                                      Amendment and Consent; Limitations.

 

1.1.                            Consent. At the request of the Seller, the
Master Servicer and the Performance Undertaking Provider, the Purchaser Agents
hereby consent to and agree that notwithstanding the requirement set forth in
the definition of “Eligible Account Bank” with respect to accounts outside the
U.S. that the entity have at least two of the three following short-term
ratings: at least A-1 by S&P, P-1 by Moody’s and F1 by Fitch, each of Banco
Bilbao Vizcaya Argentaria S.A. (“BBVA”) and Banesto (“Banesto”) shall be
considered an Eligible Account Bank for so long as (x) it has at least two of
the three following short-term ratings: at least A-2 by S&P, at least P-2 by
Moody’s and at least F2 by Fitch, and (y) it meets all other applicable criteria
in the definition of Eligible Account Bank.

 

If either BBVA or Banesto fails to satisfy the requirements set forth above, it
shall not constitute an “Eligible Account Bank” on the 30th calendar day
following the initial date of such failure and the applicable Transaction Party
shall transfer the applicable Collection Account(s) to an Eligible Account Bank
and redirect all Obligors of the Spanish Portfolio Receivables (as defined
below) to make payments to such new account within such 30 day period.

 

--------------------------------------------------------------------------------


 

1.2                               Amendments.  The following paragraph shall be
added to the definition of “Concentration Amount” in the Agreement:

 

1.2.1 “and (i) (a) on the monthly Settlement Date falling 6 months after the
date Banesto or BBVA fails to satisfy the requirements set forth in the
definition of Eligible Account Bank, the Master Servicer shall report the
percentage of Collections paid with respect to Eligible Receivables sold under
the Spanish RPA (the “Spanish Portfolio Receivables”) that have been paid
directly into the then current Spanish Collection Accounts constituting Eligible
Account Banks during the prior calendar month as a percentage of all Collections
received on Eligible Receivables constituting Spanish Portfolio Receivables
during such period (the “Direct Spanish Collection Percentage”) and in the event
that the Direct Spanish Collection Percentage reported is less than 75%, an
amount equal to the product of (A) the Outstanding Balance of Spanish Portfolio
Receivables that qualify as Eligible Receivables and (B) 100% minus the Direct
Spanish Collection Percentage and (b) on the monthly Settlement Date falling
each month thereafter, an amount equal to the product of (A) the Outstanding
Balance of Spanish Portfolio Receivables that qualify as Eligible Receivables
and (B) 100% minus the Direct Spanish Collection Percentage, until such time
that the Direct Spanish Collection Percentage is equal to or higher than 90%.

 

1.3.                            General Limitations.  Notwithstanding anything
to the contrary herein or in the Transaction Documents, by executing this
Amendment and Consent, none of the Purchaser Agents is now consenting to, nor
has any Purchaser Agent agreed to consent in the future to, any additional
exceptions or amendments to the definitions of “Eligible Account Bank” or
“Concentration Amount” or any other provisions of any Transaction Document other
than as expressly set forth in Sections 1.1 and 1.2 above.

 

1.4.                            No Waiver of Indemnification, Etc.  Without
limiting the generality of the foregoing and for the avoidance of doubt, no
Purchaser Agent is hereby waiving or releasing, nor have any of them agreed to
waive or release in the future, any right or claim to indemnification or
reimbursement by, or damages from any of the Seller, the Master Servicer or the
Performance Undertaking Provider under any Transaction Document, including
without limitation, for any liability, obligation, loss, damage, penalty,
judgment, settlement, cost, expense or disbursement resulting or arising
directly or indirectly from consents set forth in Section 1.1 above or the
amendments set forth in Section 1.2 above.

 

2.                                      Representations.

 

2.1.                            Representations and Warranties. Each of the
Seller, the Master Servicer and the Performance Undertaking Provider represents
and warrants to the other parties hereto that, after giving effect to this
Amendment and Consent, each of its representations and warranties set forth in
the Agreement, as such representations and warranties apply to such Person, is
true and correct in all material respects on and as of the date hereof as though
made on and as of such date except for representations and warranties stated to
refer to a specific earlier date, in which case such representations and
warranties are true and correct as of such earlier date.

 

3.                                      Conditions Precedent.  This Amendment
and Consent shall become effective as of the date first above written upon
receipt by the Administrative Agent of counterparts of this Amendment and
Consent duly executed by each of the parties.

 

2

--------------------------------------------------------------------------------


 

4.                                      Miscellaneous.

 

4.1.                            Except as expressly amended hereby, the
Agreement shall remain unaltered and in full force and effect, and each of the
parties thereto hereby ratifies and confirms each of the Transaction Documents
to which it is a party.

 

4.2.                            GOVERNING LAW. THIS AMENDMENT AND CONSENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.

 

4.3.                            CONSENT TO JURISDICTION.

 

(a)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in the Borough of Manhattan and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Amendment and Consent. 
Each party hereto hereby irrevocably waives, to the fullest extent that it may
legally do so, the defense of an inconvenient forum to the maintenance of such
action or proceeding.  Each party hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(b)                                 Each of the parties hereto consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to it at its address specified in the Agreement. 
Nothing in this Section 4.3 shall affect the right of any party to serve legal
process in any manner permitted by law.

 

4.4.                            CONSENT OF JURY TRIAL.  TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO WAIVES ITS RIGHT TO A
TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR
RELATED TO THIS AMENDMENT AND CONSENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY
OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE.  EACH OF THE PARTIES HERETO AGREES
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY.  WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES
THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE
OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AMENDMENT AND
CONSENT OR ANY PROVISION HEREOF.  THIS AMENDMENT AND CONSENT SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AMENDMENT
AND CONSENT.

 

4.5.                            This Amendment and Consent may be executed in
any number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same Amendment
and Consent.

 

4.6.                            To the fullest extent permitted by applicable
law, delivery of an executed counterpart hereof via facsimile or via electronic
mail of a .pdf copy hereof shall have the same force and effect as delivery of
an executed original hereof.

 

<Signature pages follow>

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment and Consent as of
the day and year first above written.

 

 

BUNGE SECURITIZATION B.V.

 

 

 

 

 

By:

 

 

 

Name:

J.W.P. Jansen

 

 

Title:

Proxy Holder

 

 

 

 

 

By:

 

 

 

Name:

B.M. van Beneden

 

 

Title:

Proxy Holder

 

 

 

 

 

BUNGE FINANCE B.V.

 

 

 

 

 

By:

 

 

 

Name:

J.J. Kloet

 

 

Title:

Director

 

 

 

 

 

By:

 

 

 

Name:

S.A.H. Claassens

 

 

Title:

Director

 

 

 

 

 

BUNGE LIMITED

 

 

 

 

 

By:

 

 

 

Name:

Premchand Kanneganti

 

 

Title:

Treasurer

 

 

 

 

 

By:

 

 

 

Name:

Carla Heiss

 

 

Title:

Assistant General Counsel and Assistant Secretary

 

[Signature to Second Amendment and Consent to Receivables Transfer Agreement]

 

S-1

--------------------------------------------------------------------------------


 

 

CONSENTED TO AND AGREED:

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., as Administrative Agent
and Purchaser Agent

 

 

 

 

 

By:

 

 

 

Name:

Eugene van Esveld

 

 

Title:

Director

 

 

 

 

 

CRÉDIT AGRICOLE CORPORATE & INVESTMENT BANK, as Purchaser Agent

 

 

 

 

 

By:

 

 

 

Name:

Christophe Boband

 

 

Title:

Executive Director

 

 

 

 

 

By:

 

 

 

Name:

Frederic Mazet

 

 

Title:

Executive Director

 

 

 

 

 

HSBC BANK PLC, as Purchaser Agent

 

 

 

 

 

By:

 

 

 

Name:

Nigel Batley

 

 

Title:

Managing Director

 

 

 

 

 

BNP PARIBAS, LONDON BRANCH, as Purchaser Agent

 

 

 

 

 

By:

 

 

 

Name:

Baptiste Ranjard

 

 

Title:

Authorized Attorney

 

[Signature to Consent to Receivables Transfer Agreement]

 

S-2

--------------------------------------------------------------------------------
